675 S.E.2d 333 (2009)
Debra Sizemore HENSLEY, Administratrix of the Estate of Ashley Nicole Hensley Raymer, Deceased
v.
NATIONAL FREIGHT TRANSPORTATION, INC.; TDY Industries, Inc. d/b/a ALLVAC; Larry Allen Smith, Individually and d/b/a Larry Allen Smith Trucking; Paul Wayne Smith, Individually and d/b/a Larry Allen Smith Trucking; Robert E. Smith, Individually and d/b/a Larry Allen Smith Trucking; and Larry Allen Smith Trucking, a de facto North Carolina Partnership.
No. 536A08.
Supreme Court of North Carolina.
May 1, 2009.
Guthrie, Davis, Henderson & Staton, P.L.L.C., by Dennis L. Guthrie, John H. Hasty, and Justin N. Davis, Charlotte, for plaintiff-appellee.
Womble Carlyle Sandridge & Rice, PLLC, by James P. Cooney and Tricia Morvan Derr, Charlotte, for defendant-appellant TDY Industries, Inc. d/b/a ALLVAC.
*334 PER CURIAM.
AFFIRMED.